EXHIBIT 9 Canadian Natural Resources Limited 2500, 855 – 2nd Street SW Calgary, Alberta T2P 4J8 Re: Consent of Independent Petroleum Consultants To Whom It May Concern: We consent to the use of our report with respect to the reserves data of Canadian Natural Resources Limited included and incorporated by reference in its (i) Annual Report on Form 40-F for the year ended December 31, 2012; and, (ii) Registration Statement on Form F-9 (File No. 333-177401), filed with the Securities and Exchange Commission. Yours truly, GLJ PETROLEUM CONSULTANTS LTD. “ORIGINALLY SIGNED BY” Tim R. Freeborn, P. Eng. Manager, Engineering March 27, 2013 Calgary, Alberta, Canada
